DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11, and 16-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 4 and 5; “a surface” is unclear; whereas ‘a surface’ is already asserted in claim(s) 1 and 4.  Regarding Claim 8; “a sump” in line 1 is unclear; whereas ‘a sump’ is already asserted in claim 1; “at least one surface” is unclear; whereas claim 1 already asserts ‘a surface’.  Regarding Claim 10; “first and second passages” do not properly refer back to ‘coolant passage’ already asserted in claim 8.  Regarding Claim 11; “at least one heat sink comprises at least one heat sink” only has a BRI of one heat sink and thus a plurality of heat sinks shall be asserted to properly present at least one heat sink of the plurality.  Regarding Claim(s) 16 and 17; “a surface” is unclear; whereas ‘a surface’ is already asserted in claim(s) 14 and 16.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4, 6-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Suzuki 2011/0049976) in view of (Schmitz 2019/0131966).
Regarding Claim 1; Suzuki discloses a system comprising: a vessel (a system –as electric power converter 1001 including a vessel 1 defining a sealed container having an interior portion at a bottom thereof holding refrigerant and power semiconductors—para. 0033—as characterized by Fig.’s 1-2); a cooling fluid in the vessel (cooling fluid—as constituted by a liquid phase-3b, and a vapor phase-3b of a refrigerant—para. 0033); at least one power assembly in the sump immersed in the cooling fluid  (as depicted by Fig. 1—wherein capacitors, a control circuit and/or a drive circuit is disposed in the sump in the refrigerant); at least one heat sink having a surface in contact with the cooling fluid in the vessel (heat sink(s)—as constituted by condenser 2 and 21b, in which a bottom of the condenser contacts  the vapor phase of the refrigerant to exchange between the refrigerant and outside air—as further set forth by para. 0035—as depicted by Fig. 1; and at least a top of 21b is in contact with the refrigerant—as depicted by Fig. 4); and at least one power semiconductor device mounted on the at least one heat sink (whereas IGBT-12 is mounted to 21b—as set forth by para. 0048).  Except, Suzuki does not Schmitz discloses a drive circuit that comprises magnetics, and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drive circuit with a magnetic drive since it was known in the art that energy control and switching time will be employed so as to enhance the control of on/off switching and/or switching times of the IGBTS of the power semiconductor.

Regarding Claim 11; Suzuki discloses a system comprising: a vessel having a sump (a system –as electric power converter 1001 including a vessel 1 having an interior portion at a bottom thereof holding a liquid phase 3a—as characterized by Fig.’s 1-2) and first and second coolant passages in fluid communication with the sump and configured to support circulation of a cooling fluid from the sump through the first and second coolant passages and back to the sump (as depicted by Fig.’s 2 and 4—whereas 11  along with sides of the vessel atleast in-part defines a passage on either side, each comprising coolant-3); at least one power assembly in the sump (as depicted by Fig. 1—wherein capacitors, a control circuit and/or a drive circuit is disposed in the sump in the refrigerant); at least one heat sink having a surface in at least one of the first and second coolant passages (as depicted by Fig. 4—whereas heat sink 21b is disposed in either of the passage(s)); and at least one power semiconductor device mounted on the at least one heat sink (whereas IGBT-12 is mounted to 21b—as set forth by para. 0048).  Except, Suzuki does not explicitly disclose the drive circuit of the power assembly comprises magnetics (as set forth by para.’s 0034-0037—whereas a semiconductor switch is powered by energy stored in a magnetic drive).  However, Schmitz discloses a drive circuit that comprises magnetics, and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drive circuit with a magnetic drive since it was known in the art that energy control and switching time will be employed so as to enhance the control of on/off switching and/or switching times of the IGBTS of the power semiconductor.

Regarding Claim 2; Suzuki discloses the system of claim 1, wherein the at least one power semiconductor device is immersed in the cooling fluid (as already set forth).  

Regarding Claim 3; Suzuki discloses the system of claim 1, wherein the at least one heat sink is configured to act as a condenser for the cooling fluid (as already set forth).  

Regarding Claim 4; Suzuki discloses the system of claim 1, wherein the at least one heat sink has a surface in contact with air external to the vessel (as already set forth and depicted by Fig. 1—whereas 2 is disposed to the outside and exchanges heat therewith).  
 
Regarding Claim 6; Suzuki discloses the system of claim 4, further comprising an air moving device configured to force an airflow across the at least one heat sink (as constituted by fan-4 on an outer surface of 2).  

Regarding Claim 7; Suzuki discloses the system of claim 6, wherein the air moving device comprises a fan (as already set forth).  

Regarding Claim 8; Suzuki discloses the system of claim 1, wherein the vessel comprises a sump and coolant passage in fluid communication with the sump, wherein the at least one power magnetic assembly is positioned in the sump and wherein the at least one heat sink comprises at least one surface in the coolant passage (as depicted by Fig. 4).  

Regarding Claim 9; Suzuki discloses the system of claim 8, wherein the at least one heat sink is positioned above the sump and wherein the cooling fluid circulates by convection (whereas 2 is disposed above the sump and 21b is atleast in-part disposed above at least a bottom surface of the sump).  

Regarding Claim 10; Suzuki discloses the system of claim 9, wherein the coolant passage comprises first and second coolant passages in fluid communication with the sump (as depicted by Fig. 4), and wherein the cooling fluid circulates from the sump, through the first and second coolant passages and back to the sump (as constituted by phase change recirculation between the vapor and liquid phases between the passages having the liquid phase and the bottom of the condenser defining the vapor phase).  

Regarding Claim 11; Suzuki discloses the system of claim 10, wherein the at least one heat sink comprises at least one heat sink positioned between the first and second 

Regarding Claim 12; Suzuki discloses the system of claim 1, wherein the cooling fluid is electrically insulating (perfluorocarbon--as set forth by para. 0031). 
 
Regarding Claim 13; Suzuki discloses the system of claim 1, wherein the vessel is sealed (as already set forth).  

Regarding Claim 15; Suzuki discloses the system of claim 14, wherein the at least one power semiconductor device is immersed in the cooling fluid (as already set forth).  

Regarding Claim 16; Suzuki discloses the system of claim 14, wherein the at least one heat sink has a surface in contact with air external to the vessel (as already set forth and depicted by Fig. 1—whereas 2 is disposed to the outside and exchanges heat therewith).   
 
Regarding Claim 18; Suzuki discloses the system of claim 16, further comprising an air moving device configured to force an airflow across the at least one heat sink (as constituted by fan-4 on an outer surface of 2). 

Regarding Claim 19; Suzuki discloses the system of claim 14, wherein the cooling fluid is electrically insulating (perfluorocarbon--as set forth by para. 0031).  

Regarding Claim 20; Suzuki discloses the system of claim 14, wherein the vessel is sealed (as already set forth).

Allowable Subject Matter
5.	Claims 5, 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5; the system of claim 4, wherein the at least one power semiconductor device is positioned on a surface of the at least one heat sink external to the vessel. 

Regarding Claim 17; Suzuki discloses the system of claim 16, wherein the at least one power semiconductor device is positioned on a surface of the at least one heat sink external to the vessel.  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835